DETAILED ACTION
	This is the first office action for US Application 17/549,659 for a Module Clip.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reads, “a lower portion disposed below the upper portion in a vertical direction, the lower portion and configured to secure a solar module between with the upper portion”.  It is not clear what is being claimed by the language.  For examination purposes it is assumed that Applicant is claiming the solar module is secured between the upper and lower portions.  Claim 1 also reads, “one or more fasteners extending in the vertical direction and coupling the upper portion to the lower portion to be spaced apart from the lower portion.  It is not clear what Applicant is claiming is spaced apart from the lower portion.  The claim is being examined to the best extent possible.
Claim 11 recites the limitation "the torque tube" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0052643 to Ballentine et al.  Regarding claim 1, Ballentine et al. discloses a module clip comprising an upper portion (390) and a lower portion (500, 400, 322, 342) disposed below the upper portion in a vertical direction, the lower portion configured to secure a solar module between the lower portion and the upper portion.  There is a strap (540) disposed below the lower portion in the vertical direction and configured to secure the module clip to a solar module mounting structure.  There are one or more fasteners (394) extending in the vertical direction and coupling the upper portion to the lower portion, and coupling the upper portion and the lower portion to the strap (580).
Regarding claim 2, the upper portion has a flat surface (the sides of 390) and is slanted at a non-perpendicular direction with the vertical direction, and the lower portion has a flat surface (the sides of 322 and 342) and is slanted at a non-perpendicular direction with the vertical direction.
Regarding claim 6, the one or more fasteners consists of two fasteners.  Regarding claim 7, the one or more fasteners is in direct contact with the upper portion, the lower portion, and the strap.  Regarding claim 8, the upper portion has a length that is a longest side extending in a first horizontal direction perpendicular to the vertical direction.  The lower portion has a length that is a longest side extending in a first horizontal direction perpendicular to the vertical direction.  The strap is configured to secure the module clip to the solar module mounting structure that extends in a second horizontal direction perpendicular to the first horizontal direction.
Regarding claim 9, the length of the lower portion is longer than the length of the upper portion.  Regarding claim 10, the strap forms a square shape with the lower portion.

Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 12-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claim 20 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0269753 to Corio
US 2021/0194418 to Ballentine
US 2005/0284467 to Patterson	US 10075125 to Liu
US 9766319 to Au
US 11165386 to Casta Urteaga
The above prior art discloses various solar module mounting structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/           Primary Examiner, Art Unit 3632